DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation “a return stroke of the operational rod” in line 1.  However, careful perusal of the instant specification resulted the term “stroke” only being associated with hydraulic buffer 302.  See, e.g., instant ¶ [0065] (¶ [0066] of US 2019/0331450, the PG PUB of the instant application).  Though from the specification it is clear that the operational rod functions in conjunction with the buffer, the recitation lacks antecedent basis therein.  It is noted that instant ¶ [0069] discloses “the op-rod spring 306 acts on the op rod 320 and bolt actuator to return the op rod 320, bolt actuator 110, and bolt 130 forward,” at a rearward end of a recoil cycle.  Thus, language akin to this would likely resolve.
Claim 14 further recites the limitation “the remaining energy” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  Deletion of “the” would resolve.  However, it is noted that “energy” is also recited in line 3.  Thus, whether such intends to convey the same energy as previously recited or another requires clarification as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0126781 to Herring (cited by Applicant).
Re: claim 23, Herring discloses the claimed invention including a bolt assembly comprising: a bolt actuator 90, e.g., Figs. 13 and 14, having an actuator body (as shown) extending from a proximal actuator end portion (to the right of firing pin hole 90a to the right end thereof) to a distal actuator end portion (to the right of firing pin hole 90a to the left end thereof), the distal actuator end portion defining a firing pin opening 90a; and a bolt 34 with a proximal bolt end portion (from the left of cam pin hole 34c to the right end of 34) and a distal bolt end portion (from the left of cam pin hole 34 to the left end of 34), wherein the proximal bolt end portion is constructed and arranged to receive the distal actuator end portion therein (via 34c, as shown), and wherein the distal bolt end portion defines a plurality of lugs 34b.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159 . See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,746,493 (“the ‘493 patent”).  Although the the instant claims amount to mere rewording of the patented claims and/or include limitations that would have been obvious to one of ordinary skill in the art at the time of invention.
For example, though the instant claims distinguish between upper and lower rifle receivers, while the patented claims simply require a rifle receiver, it is well-known in the art for a rifle receiver to include upper and lower receivers.
Regardless, per the MPEP § 804(II)(B)(2)(a):
When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure.

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.").

The ‘493 patent discloses that “Similar to embodiments discussed above, rifle 100 includes a lower receiver 190 and an upper receiver 170,” at col. 17, lines 63 – 65.  Thus, one reading the patent disclosure would be apprised that the term “rifle receiver” as used in the claims can also include those having upper and lower receivers.
Next, patent claim 13 requires a barrel assembly sufficiently meeting the requirements of instant claim 1, while patent claim 10 requires a bolt assembly sufficient to meet the bolt group of instant claim 1.  A gas piston assembly, an operation rod, and a hydraulic buffer assembly are required in patent claim 16, meeting these requirements of instant claim 1. 
While the patented claims may not recite certain other limitations, one reading the written description for clarification of specific terms, i.e. a buffer assembly, would be apprised of the details thereof.
Re: instant claim 15, a bolt actuator meeting the requirements thereof is recited in patent claim 13 (to include a bolt), while a spring guide meeting the requirements thereof is recited in patent claim 18.
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of the ‘493 patent in view of Herring.  Patent claim 13 requires “the bolt actuator includ[e] a bolt actuator movably coupled to a bolt,” which likely suffices in view of the MPEP citation above, i.e. interpretation of terms.  That is, one looking to the specification for clarification as to what is means to be “movably coupled to a bolt,” would understand the instant claimed subject matter of “wherein the proximal bolt end portion is constructed and arranged to receive the distal actuator end portion therein.”  Further, patent claim 14 requires “the bolt actuator [be] slidably received in the bolt,” which would also clarify to one reading the written description of the metes and bounds of the bolt and bolt actuator relationship.
	This leaves only “wherein the distal bolt end portion defines a plurality of lugs” of claim 23.  While it could likely be reasonably asserted that, though perhaps not inherent, lugs on a bolt are ubiquitous in the art of firearms and would be an obvious modification to the ‘493 patent, Herring clearly discloses such lugs 34b, e.g., Figs. 13 and 14 being known in the art.  Herring discloses that such are for disposing the bolt in locked and unlocked positions, ¶ [0074].  Thus, whether one reading the patent written description would be apprised fairly that the bolt included lugs, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate such in order to alternatingly place the bolt in locked and unlocked positions.  
Instant claim 24 is met by the 493 patent in view of Herring, the latter of which teaching a transverse through opening 34c of the bolt, a helical slot 92 of the actuator 36, a firing pin opening (both the actuator and the bolt meet this, given that firing pin 32 is disposed within bolt, which is within actuator 36), a cam pin 90 sized to extend through the opening and through the helical slot (as shown), which permits relative axial and rotational movement between the bolt and actuator, for the same reasoning/rationale(s) provided above.  Thus, the combination would have been obvious to one of ordinary skill in the art at the time of invention.
Evidence to the contrary of any of the foregoing is welcome.
Allowable Subject Matter
Claims 25 – 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
30-Mar-21